Citation Nr: 1503679	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable disability rating for service-connected hearing loss of the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from November 1970 to November 1973 and in the Navy from November 1974 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A September 2013 VA examination report was associated with the virtual claims file while appellate action was pending before the Board.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  In September 2014, the Veteran and his representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In May 2014, the Veteran submitted a statement indicating that he wished to be represented by Illinois Department of Veterans Affairs.  However, the most recent submitted VA form 21-22 indicates that the Veteran is represented by Disabled American Veterans.  

Because of the confusion regarding the Veteran's wishes with respect to representation in the case, the Board sent him a letter in November 2014 advising him that the most recent documentation appointing a representative is the VA Form 21-22 received in April 2013 naming Disabled American Veterans as his representative, although other correspondence in the file reflected that he wanted to be represented by Illinois Department of Veterans Affairs.  The Board advised the Veteran that action on his claim would be delayed for 30 days to allow him the opportunity to appoint another representative or indicate that he wanted to represent himself.  The Board informed the Veteran that, if he or his new representative did not respond within 30 days, the Board would assume that he wished to remain represented by Disabled American Veterans and review of his appeal would be resumed.  The Veteran did not respond; therefore, the Board finds that the Veteran is represented by Disabled American Veterans.  38 See C.F.R. § 14.631(a) (2014); see also, 38 C.F.R. § 14.631(e)(1).


FINDINGS OF FACT

1.  During the appeal period, hearing loss of the right ear was shown to have been productive of no more than a Level I hearing impairment. 

2.  The Veteran's service-connected right ear hearing loss does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected hearing loss of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the increased disability rating claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As to the current appeal, a January 2006 letter provided the Veteran with the information and evidence necessary to substantiate his increased rating claim.  In particular, the letter informed the Veteran of the need for evidence of a worsening of his service-connected disability.  He was notified of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  In a separate letter dated March 2006 informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), VA and private treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in February 2006, and September 2013.  38 C.F.R. § 3.159(c)(4) (2014).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has been assigned a noncompensable evaluation throughout the appeal period.  As will be detailed below, the Board finds that the noncompensable evaluation should not be disturbed; therefore, a staged rating is not warranted.

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2014); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

When only one ear is being rated, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a level I.  38 C.F.R. § 4.85(f).

Table VII is subject to 38 C.F.R. § 3.383 (2013).  Section 3.383 pertains to special consideration for paired organs.  Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2014).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.
Here, the Veteran seeks a compensable disability rating evaluation for his service-connected hearing loss of the right ear.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity.

The Board observes that the February 2006 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
40
55
38

Average pure tone threshold was 38 decibels in the right ear with speech recognition ability of 92 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he has difficulty hearing in the presence of competing noise.  See the VA examination report dated February 2006.  

Applying the results of the Veteran's February 2006 VA audiogram reveals no worse than Level I hearing acuity in the right ear under 38 C.F.R. § 4.85.  Pursuant to Table VII, a noncompensable disability rating is warranted for hearing loss of the right ear based on the February 2006 VA examination.  

In October 2006 a VA audio logical examination was conducted.  The resulted revealed an average pure tone threshold was 38 decibels in the right ear with speech recognition ability of 92 percent.  The examiner indicated that the results showed no change since the February 2006 examination.

As indicated above, the Veteran was more recently afforded a VA audio logical examination in September 2013.  The examination report detailed the following results:





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
40
55
40

Average pure tone threshold was 40 decibels in the right ear with speech recognition ability of 94 percent.

When asked if his hearing loss impacted his ability to conduct activities of daily living, the Veteran responded that he continues to have difficulty hearing in the presence of competing noise, in groups and outside.  See the VA examination report dated September 2013.  

Applying the results of the Veteran's September 2013 VA audiogram reveals no worse than Level I hearing acuity in the right ear under 38 C.F.R. § 4.85.  Pursuant to Table VII, a noncompensable disability rating is also warranted for hearing loss of the right ear based on the September 2013 VA examination.  

In the February 2006 and September 2013 exam, the Veteran's left ear hearing impairment is presumed to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. §§ 3.383, 4.85(f) (2014).  A non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385.  Those criteria are not met here.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss of the right ear.  As indicated above, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected hearing loss of the right ear.

With respect to extraschedular considerations, the Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2014).  The current evidence of record does not demonstrate that Veteran's hearing loss of the right ear has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

Although the Veteran has submitted evidence as to his hearing loss symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, specially as a result of his service-connected right ear hearing loss.  There is also no medical evidence of record to suggest that the Veteran's right ear hearing loss renders him unemployable.  Thus, the question of entitlement to a total disability rating based on individual unemployability (TDIU) due to this service-connected disability has not been raised by the record.  See Rive v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251(F.3d 1378. Cir. 2001).  No further discussion of discussion of a TDIU is necessary. 

The Board finds that the rating criteria contemplate the Veteran's right ear hearing loss disability.  The Veteran's right ear hearing loss is manifested by loss of hearing acuity and complaints of difficulty of hearing in the presence of other noise. However, the rating criteria are based on loss of hearing acuity, word recognition and these manifestations are contemplated in the rating criteria.  38 C.F.R. § 4.85.  Therefore, the rating criteria are adequate to evaluate the Veteran's hearing loss disability of the right ear.  Referral for consideration of extraschedular rating is not warranted.

For reasons and bases stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his hearing loss of the right ear.  The claim is therefore denied.
ORDER

Entitlement to a compensable disability rating for service-connected hearing loss of the right ear is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


